Citation Nr: 1007899	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-04 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.  

2.  Entitlement to service connection for residuals of dental 
trauma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for residuals of a 
head injury and residuals of dental trauma.  The Veteran 
testified before the Board in December 2009.  


FINDINGS OF FACT

1.  The evidence shows it is at least as likely as not that 
the Veteran has residual headaches from a head injury that 
was incurred during his period of active service.  

2.  Missing and carious teeth with periodontal disease are 
not shown to be the result of dental trauma during service, 
but dental trauma of tooth numbered 9 is shown during 
service.  


CONCLUSIONS OF LAW

1.  The Veteran's current residuals of a head injury were 
incurred in his active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).  

2.  Missing and carious teeth with periodontal disease were 
not incurred in service due to dental trauma.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.381 (2009).

3.  Residuals of dental trauma of tooth numbered 9 were 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.381 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied prior to the initial 
RO decision in this matter by way of a letter sent to the 
Veteran in November 2005.  This letter informed the Veteran 
of what evidence was needed to establish the benefits sought, 
of what VA would do or had done, and of what evidence the 
Veteran should provide.  Therefore, the Board finds that any 
notice errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the Veteran 
for the Board to proceed to finally decide this appeal.  The 
Veteran was also specifically informed of the law as it 
pertains to disability evaluations and effective dates by a 
letter dated in April 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In addition, VA has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  All relevant, identified, and 
available evidence has been obtained, and VA has notified the 
Veteran of any evidence that could not be obtained.  The 
Veteran has not referred to any additional, unobtained, 
relevant, available evidence.  VA has also obtained a medical 
examination in relation to the claim for dental trauma.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, like brain hemorrhage or brain thrombosis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  The 
Veteran's residuals of dental trauma, however, are not 
diseases subject to presumptive service connection.       

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2009).  Satisfactory evidence is credible 
evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection.  Rather, it 
eases a combat Veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service.  
Both of those inquiries generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996). 

The Veteran alleges that he incurred a head injury and dental 
trauma during his period of service as the result of direct 
combat with the enemy or participation in combat.  
Specifically, he asserts that he injured his head and teeth 
when a bomb exploded 15 to 20 feet away from him during his 
service in Vietnam.  Service personnel records show that the 
Veteran's military occupational specialty was automatic 
weapons crewman.  He was also awarded the Purple Heart for 
wounds received in action in the Republic of Vietnam on June 
9, 1968.  Therefore, because the evidence shows that the 
Veteran participated in combat operations during service, the 
Board concedes that he had injured his head and teeth during 
service.     

Residuals of a Head Injury 

Post-service medical records are negative for any treatment 
for residuals of a head injury.  However, the Veteran 
testified before the Board at a December 2009 travel board 
hearing that he began experiencing headaches in service after 
an explosion during an enemy attack.  He stated that he did 
not hit his head on anything, but that the explosion was so 
severe that it caused him to have headaches which had 
continued after service.  He testified that he had 
continuously suffered from headaches about once or twice a 
week since his head injury, but that he had never sought 
treatment for his condition.  He also described the headaches 
as feeling like a sharp ache.  

The medical evidence of record did not reveal any complaints 
or treatment for headaches.  However, the Veteran testified 
at his hearing that he had experienced persistent headaches 
since his in-service head injury but that he had never sought 
medical treatment for them.  The Board does not find that the 
Veteran's lay statements lack credibility merely because they 
are unaccompanied by contemporaneous medical evidence.  See 
Davidson v. Shinseki, 2009 WL 2914339 (Fed. Cir.), quoting 
Buchanon, 451 F.3d at 1337 ("[T]he Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.").  Since 
the Veteran is indeed competent to testify as to the 
observable aspects of headaches, as it is a diagnosis based 
on purely subjective complaints, the Board may accept his 
statements in this regard.  Indeed, in Barr v. Nicholson, 21 
Vet. App. 303, 305 (2007), the Court held that when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Id.  The Board 
finds the Veteran's statements and testimony concerning the 
presence and date of onset of his headaches to be credible, 
thereby providing highly probative evidence in support of his 
claim.      

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that service connection for residuals of a head 
injury is warranted.  The competent evidence of record shows 
that the Veteran's headaches had their onset during his 
period of active service.  Therefore, the Board concludes 
that the residual headaches were incurred in service.  
Accordingly, the Board finds that the evidence shows that it 
is at least as likely as not that residual headaches were 
incurred in service and the Veteran's claim for service 
connection for residuals of a head injury, in the form of 
headaches, is granted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Residuals of Dental Trauma 

The Veteran is claiming service connection for the residuals 
of dental trauma.  As to each noncompensable service-
connected dental condition, a determination will be made as 
to whether it was due to combat wounds or other service 
trauma.  38 C.F.R. § 3.381(b).  The significance of finding a 
dental condition is due to service trauma is that a Veteran 
will be eligible for VA outpatient dental treatment, without 
being subject to the usual restrictions of a timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).  

Service dental records show that on enlistment examination in 
April 1967, the Veteran was missing teeth numbered 16 and 32 
and that tooth numbered 19 was found to be non-restorable.  
The Veteran's health record abstract reveals that he had 
received dental treatment from June 1967 to October 1967, 
which is within the first 180 days of his period of service.  
A May 1968 dental treatment record indicates that the 
Veteran's tooth numbered 9 had been chipped.  The dentist 
treated tooth numbered 9 by smoothing the edge of it.  On 
separation examination in November 1968, the Veteran's teeth 
numbered 9, 15, 18, and 31 were noted as restorable, and 
tooth numbered 30 was found to be missing.  

On VA examination in July 2006, the examiner found long term 
oral neglect with gross caries in many of the Veteran's 
teeth.  Although there was no masticatory function loss, 
functional impairment, or loss of motion, there was 
significant periodontal disease and calculus on the crowns of 
the teeth.  The examiner noted that selected maxillary and 
mandibular posterior teeth were missing and suggested that a 
dental prosthesis would be helpful.  The Veteran did not know 
when his missing teeth had been removed or which of them had 
been injured in the bomb explosion during service.  Jaw 
function was normal.  Vertical opening was to 50 millimeters 
while right and left lateral excursions were normal to 4 
millimeters and protrusive to 10 millimeters.  Both of the 
joints were without noise or pain.  There was no bone loss in 
the maxilla or mandible which would require a prosthesis.  An 
x-ray confirmed the presence of numerous carious teeth with 
moderate periodontal disease.  The examiner diagnosed the 
Veteran with carious teeth with periodontal disease.  He did 
not find that the carious and missing teeth were residuals of 
dental trauma in service because there was no evidence 
indicating where the Veteran had been injured in service.          

The Veteran testified before the Board at a December 2009 
travel board hearing.  Testimony revealed, in pertinent part, 
that a bomb had exploded 15 or 20 feet away from the Veteran 
during service.  The Veteran testified that this explosion 
had caused him to spit out several pieces of teeth from the 
top front and top side of his mouth.  He reported that he had 
not sought any dental treatment either before or after the 
explosion incident because it was hard to keep up with dental 
hygiene during his brief period of service.  The Veteran also 
stated that he did not remember getting in-service treatment 
for a chipped tooth that was smoothed out.  He testified that 
he had pulled out some of his teeth either during or after 
his period of service.  

After review of the record, the Board is not able to 
determine that there is sufficient evidence to find that the 
Veteran sustained dental trauma of his currently missing and 
carious teeth.  The Board notes that the Veteran underwent a 
dental examination on April 13, 1967, just after his service 
enlistment.  He was shown to have 2 missing teeth.  On April 
14, 1967, a nonrestorable tooth was extracted.  Therefore, at 
the beginning of the Veteran's service, before any Vietnam 
combat service, the Veteran had 3 missing teeth.  When 
discharged from service, he continued to only have 3 missing 
teeth.  In fact, during a Board hearing, the Veteran 
testified that he did not lose whole teeth due to an 
explosion while in combat, but rather stated that he lost 
pieces of his teeth.  The Board finds credible the testimony 
that he did not lose whole teeth during combat service.  
However, with respect to the Veteran's contention that he 
spit out several pieces of teeth out during an explosion in 
combat, the Board finds his assertion not to be credible.  In 
this regard, the Board notes that the Veteran denied having a 
history of severe teeth trouble upon his service discharge 
and the evidence shows that other than the bad tooth which 
was pulled before his service in Vietnam, the Veteran was 
only treated for a chip of tooth number 9 in May 1968 and was 
noted to have only some carries.  Additionally, the Veteran's 
dental examination just prior to discharge failed to show any 
evidence of the Veteran spitting out several pieces of his 
teeth.

The Board notes that the July 2006 VA examiner did not find 
that the Veteran's carious and missing teeth were due to 
dental trauma in service.  In fact, the July 2006 VA examiner 
had instead found long term oral neglect on examination.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence demonstrates that the Veteran's 
current missing and carious teeth with periodontal disease 
are not residuals of dental trauma that was incurred in 
service, and service connection is not warranted for these 
teeth.  The Board finds, however, the competent medical 
evidence of record shows that the Veteran had a chipped tooth 
in May 1968 that was smoothed out.  Therefore, the Board 
finds that the Veteran sustained trauma of tooth numbered 9 
in service and that service connection should be established 
for trauma of this tooth.  To this extent, the claim is 
allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for residuals of a head injury, to include 
headaches, is granted. 


	(CONTINUED ON NEXT PAGE)


Service connection for missing and carious teeth with 
periodontal disease due to dental trauma is denied.  

Service connection for residuals of dental trauma of tooth 
numbered 9 is granted.   




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


